March 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           SAM KAZMAN, Appellant

NO. 14-12-00320-CV                          V.

 FRONTIER OIL CORPORATION, MICHAEL C. JENNINGS, DOUGLAS Y.
   BECH, ROBERT J. KOSTELNIK, JAMES H. LEE, PAUL B. LOYD, JR.,
 FRANKLIN MYERS AND MICHAEL W. ROSE, ADAM WALKER, HOLLY
      CORPORATION AND NORTH ACQUISITION, INC., Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Frontier Oil
Corporation, Michael C. Jennings, Douglas Y. Bech, Robert J. Kostelnik, James H.
Lee, Paul B. Loyd, Jr., Franklin Myers and Michael W. Rose, Adam Walker, Holly
Corporation and North Acquisition, Inc., signed January 6, 2012, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore REFORM the judgment of the court below to delete the
award of attorney’s fees to class counsel.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

       We order appellees, Frontier Oil Corporation, Michael C. Jennings, Douglas
Y. Bech, Robert J. Kostelnik, James H. Lee, Paul B. Loyd, Jr., Franklin Myers and
Michael W. Rose. Adam Walker, Holly Corporation and North Acquisition, Inc.,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.